Citation Nr: 1632228	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  07-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for macular degeneration.

3.  Entitlement to service connection for arteriosclerotic heart disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for upper extremity peripheral neuropathy.

6.  Entitlement to service connection for lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.  He also served in the Navy Reserve and the Army National Guard during periods of active duty for training and inactive duty for training.  He died in October 2010 and the appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2006 rating decision issued by the Regional Office (RO).  Unfortunately, the Veteran died during the pendency of his appeal and the Board dismissed the appeal in February 2011.  Thereafter, the appellant timely requested substitution and the RO determined that she was a valid substitute claimant.  In October 2012, the Board recognized the appellant as a substitute claimant and remanded the appeal for further development.  The Board subsequently remanded the appeal again in June 2013 and August 2014.

Because the appellant has been substituted for the Veteran in this appeal, the matters listed above are no longer on an accrued basis.  As such, they have been changed.

Unfortunately, for the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, as explained below, the Board previously remanded the appeal for development to confirm Agent Orange (herbicide) exposure as well as to obtain records.  The resulting development was insufficient and a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Second, evidence obtained in response to the October 2012 remand revealed that there may be outstanding private treatment records pertinent to at least one of the claimed disorders.  Those records should be obtained prior to adjudication by the Board. 

In this case, the Veteran initially contended that all of the claims were due to herbicide exposure, as a result of service at the Canadian Forces Base (CFB) Gagetown in New Brunswick, Canada in 1975.  Alternatively, he contended that his diabetes mellitus, type II was due to herbicide exposure and the other disabilities were secondary to diabetes.  See November 2005 statement.  He supplied various articles to document Agent Orange use at CFB Gagetown.  Further, in the January 2011 Informal Hearing Presentation, the Veteran's representative also cited an article regarding herbicide use at CFB Gagetown.  The Veteran's representative argued that the Veteran's military occupational specialty involved moving operations, demolition, obstacle construction and deconstruction and that given that the reported half-life of the herbicides which was 9 to 15 years on the surface and 25-100 years below ground, the Veteran would have been exposed even though his service took place nine years after the herbicides were sprayed at CFB Gagetown.  An October 2006 JSRRC opinion confirmed that Agent Orange was used at CFB Gagetown in 1967 but did not address the reported half-life of the herbicides or whether the Veteran may have been exposed to Agent Orange nine years later. 

In the October 2012 and June 2013 remands, the Board noted that further development was necessary to determine whether the Veteran had been exposed to herbicides in connection with his service at CFB Gagetown.  The June 2013 remand specifically directed that the AOJ seek confirmation of herbicide exposure including soil reports and any other pertinent testing.  

In August 2013, the AOJ attempted to comply with the remand by seeking confirmation of herbicide exposure from VA Compensation Service, in accordance with the VA procedural guidelines.  VA Compensation Service confirmed that herbicides had been used at CFB Gagetown nine years prior to the Veteran's service and instructed the AOJ to seek further confirmation from the Joint Services Records Research Center (JSRRC).  The AOJ did not seek the additional confirmation as they had previously received a JSRRC response in October 2006.  However, as the October 2006 JSRRC opinion did not address the evidence regarding the half-life of the herbicides, the Board finds that the AOJ should have sought an additional opinion from the JSRRC.  On remand here, an addendum opinion should be obtained from the JSRRC as to whether the Veteran was exposed to Agent Orange given the reports of the half-life of the herbicides being nine or more years.     

Further, the October 2012 remand directed the AOJ to obtain outstanding VA treatment records and noted that the most recent records were dated in January 2006.  However, a review of the electronic claims files reveals that although some records were obtained, records dated prior to August 2004 as well as from January 2006 to July 2008 remain outstanding.  In this regard, review of the file reveals that records were requested from July 2008, not January 2006.  Further, a July 2008 VA treatment record references relevant VA treatment in June 2006 but those records are not associated with the file.  The outstanding records must be obtained as they may demonstrate that the Veteran had current disabilities prior to his death, as well as support a nexus to service or service-connected disability (if diabetes mellitus, type II, is eventually service-connected).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it appears that pertinent, private records are outstanding.  In this regard, VA treatment records that were obtained as a result of the prior remands indicate that the Veteran was treated by a private cardiologist and underwent a private heart surgery procedure in July 2009.  Those records should also be obtained as they are pertinent to the claim for service connection for a heart disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated prior to August 2004, as well as from January 2006 to July 2008.

2.  Provide the appellant an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records regarding the claimed heart disorder.  In particular, request that the appellant submit records or an authorization and consent form for records to be obtained on her behalf, from Dr. Aniel, Dr. Weldner, Maine Cardiology Associates, and Maine Heart Surgical Associates.  

3.  Seek an addendum opinion from the JSRRC, or other appropriate source, regarding whether the Veteran was exposed to Agent Orange during service at CFB Gagetown, in New Brunswick, Canada in August 1975, in light of the reports reflecting a half-life of nine or more years for the herbicides sprayed in 1967.  If applicable, the JSRRC should consider findings made by the National Institute of Health in a paper published in 1997, http://www.ncbi.nlm.nih.gov/books/NBK233473/
And in any follow up research associated with studies specific to the herbicide use at CFB Gagetown in 1967.  

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

